DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 have been fully considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,884,424B2 (app# 16/124,243). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the conflicting claims is minor and does not distinguish the overall appearance of the claims of one over the other. 
The table below provides the contrast between the independent claims of application #17/139,270 and application #16/124,243 as shown in bold.

Application #16/124,243

Application #17/139,270
Claim 1: An autonomous vehicle comprising: a mechanical system;
-a sensor system configured to generate a three-dimensional point cloud;
-a computing system in communication with the mechanical system and the sensor system, wherein the computing system comprises:
-a processor;
-and memory that stores instructions that, when executed by the processor, cause the processor to perform acts comprising:
Claim 1: An autonomous vehicle, comprising: -a sensor system;
-a camera system;
-and a computing system in communication with the sensor system and the camera system, wherein the computing system comprises:
-a processor;
-and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising:
-converting the three-dimensional point cloud to a two-dimensional range image, the two-dimensional range image comprises distance values to objects in an environment nearby the autonomous vehicle
- converting a three-dimensional point cloud outputted by the sensor system to a two-dimensional range image, the two-dimensional range image comprises distance values to objects in an environment nearby the autonomous vehicle;
-detecting a first region in the two-dimensional range image having distance values corresponding to an expected distance to a traffic light and a second region in the two-dimensional range image having distance values closer than the expected distance to the traffic light;
-detecting a first region in the two-dimensional range image having distance values corresponding to an expected distance to a traffic light and a second region in the two-dimensional range image having distance values farther than the expected distance to the traffic light;
-defining an occlusion polygon around the second region;
-defining a polygon around the second region;
-identifying an illuminated configuration of the traffic light based on an output from a camera, wherein a region of the output from the camera corresponding to the occlusion polygon is excluded from being used to identify the illuminated configuration of the traffic light.
-identifying an illuminated configuration of the traffic light based on an output from the camera system, wherein a region of the output from the camera system corresponding to the polygon is excluded from being used to identify the illuminated configuration of the traffic light.
-controlling the mechanical system based upon the illuminated configuration of the traffic light



The critical difference between app #17/139,270 and app #16/124,243 is provided in the fourth row of this analysis. The body of the claims in App #16/124,243 provides “a second region in the two-dimensional range image having distance values closer than the expected distance to the traffic light” while the body of the claims in app #17/139,270 provides “a second region in the two-dimensional range image having distance values farther than the expected distance to the traffic light”. The distance values being further or closer than the expected distance to the traffic light is an obvious design choice.  This minor difference between the claims of both applications would be obvious to a person of ordinary skill in the art because shifting the distance values between “further and closer” does not modify the operation of the system claim. No criticality or unexpected results are seen or have been disclosed for the difference in range of the distance values (i.e. whether they are further or closer), and therefore, this minor difference would be obvious to a person of ordinary skill in the art. 
Other minor differences lie in the preamble of the claims such that app #16/124,243 contains a mechanical system wherein app #17/139,270 does not. However, every autonomous vehicle contains a mechanical system to control the vehicle. Furthermore, app #16/124,243 contains a sensor system configured to generate a three-dimensional point cloud, but it is clear that app #17/139,270 also contains a sensor system configured to generate a three-dimensional point cloud since it provides the limitation “converting a three-dimensional point cloud outputted by the sensor system”, and therefore, both applications contain a sensor system configured to generate a three-dimensional point cloud. Furthermore, the present application #17/139,270 contains an additional camera system in the preamble, but application #16/124,243 also contains a camera that performs the same limitations as the camera system. Furthermore, a minor difference of both application includes defining a “occlusion polygon” vs a “polygon”, however since they perform the same purpose (i.e. a region of the output from the camera), no critical or unexpected results are provided from this minor difference.  Additionally, the application #16/124,243 of claim 1 comprises the limitation “controlling the mechanical system based upon the illuminated configuration of the traffic light” while application #17/139,270 does not include this limitation in the independent claims. However, this limitation is present in claim 2 of the present application. These minor differences does not result in the applications being patentably distinct from each other.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, 8-11, 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1, 11, and 19, the claims recite “converting a three-dimensional point cloud outputted by the sensor system to a two-dimensional range image, the two-dimensional range image comprises distance values to objects in an environment nearby the autonomous vehicle”, “detecting a first region in the two-dimensional range image having distance values corresponding to an expected distance to a traffic light and a second region in the two-dimensional range image having distance values farther than the expected distance to the traffic light”, “defining a polygon around the second region”, and “identifying an illuminated configuration of the traffic light based on an output from the camera system, wherein a region of the output from the camera system corresponding to the polygon is excluded from being used to identify the illuminated configuration of the traffic light”. Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. For example, regarding claims 1, 11, and 19, the limitation “converting a three-dimensional point cloud outputted by the sensor system to a two-dimensional range image, the two-dimensional range image comprises distance values to objects in an environment nearby the autonomous vehicle” in the context of the claim encompasses the user converting a point cloud from 3D to 2D, which is a mere mathematical calculation that can be done by hand from the user. Next, the limitation “detecting a first region in the two-dimensional range image having distance values corresponding to an expected distance to a traffic light and a second region in the two-dimensional range image having distance values farther than the expected distance to the traffic light” in the context of the claim encompasses the user distinguishing whether the two-dimensional range image contains a region wherein distance values corresponds to an expected distance to a traffic light and identifying a region in the two-dimensional image having distance values farther than the expected distance to the traffic light. Detecting/identifying a region in an image is a process that the user can do mentally, and is therefore deemed a mental process. Furthermore, the limitation “defining a polygon around the second region” in the context of the claim encompasses the user drawing a polygon over the identified second region, which is a process that can be done by hand. The limitation “identifying an illuminated configuration of the traffic light based on an output from the camera system, wherein a region of the output from the camera system corresponding to the polygon is excluded from being used to identify the illuminated configuration of the traffic light” in the context of the claim encompasses the user detecting/identifying a traffic light configuration wherein the polygon is excluded from being used to identify the configuration of the traffic light. This can be done by the user using the two-dimensional range image, wherein the user identifies the traffic light configuration by excluding the second region (i.e. the location where the polygon is drawn). Identifying the traffic light configuration from the two-dimensional image is a process that can be done mentally. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Regarding claims 3 and 13, the limitation “wherein a light is detected in the region of the output from the camera system corresponding to the polygon and excluded from being used to identify the illuminated configuration of the traffic light” in the context of the claim encompasses the user detecting/identifying a light in the two-dimensional image that corresponds to the polygon and wherein the user excludes that light from being used to identify the configuration of the traffic light. This process can be done on the piece of paper containing the two-dimensional image, and is thus deemed a mental process.
Regarding claims 4 and 14, the limitation “defining a region of interest in the two-dimensional range image that frames the traffic light; wherein the polygon is within the region of interest” in the context of the claim encompasses the user drawing the polygon in the two-dimensional image which frames the traffic light. This process can be done by hand, and is thus deemed a mental process.
Regarding claims 5 and 15, the limitation “wherein distance values of pixels within the region of interest are evaluated to detect the first region and the second region” in the context of the claim encompasses the user detecting the first region and the second region in the two-dimensional image based on the values of pixels within the region of interest. This process can be done by mentally by using the two-dimensional image and detecting values within the region of interest. This process is deemed a mental process.
Regarding claims 6, the limitation “wherein the polygon is a convex polygon” in the context of the claim encompasses the user drawing a convex polygon over the region of interest. This can be done by hand over the two-dimensional image, and is thus deemed a mental process.
Regarding claims 8, 16, and 20, the limitation “detecting a third region in the two-dimensional range image having distance values closer than the expected distance to the traffic light; and defining a differing polygon around the third region; wherein a differing region of the output from the camera system corresponding to the differing polygon is excluded from being used to identify the illuminated configuration of the traffic light” in the context of the claim encompasses the user identifying a region in an image, drawing a different polygon around the region, and excluding the polygon from being used to identify the traffic light. Furthermore, the same rational from claim 1 applies with this claim, and is thus deemed a mental process.
Regarding claims 9 and 17, the limitation “converting a differing three-dimensional point cloud outputted by the sensor system for a differing time period to a differing two-dimensional range image; 18P100004-US-02CON/CRSP-0033A detecting a third region in the differing two-dimensional range image having distance values corresponding to the expected distance to the traffic light and a fourth region in the differing two-dimensional range image having distance values farther than the expected distance to the traffic light; defining a differing polygon around the fourth region; wherein the illuminated configuration of the traffic light is further identified based on a differing output from the camera system for the differing time period, and wherein a region of the differing output of the camera system corresponding to the differing polygon is excluded from being used to identify the illuminated configuration of the traffic light” in the context of the claim encompasses the user converting a 3D point cloud to a 2D image (i.e. this conversion can be done by hand), detecting a region in the 2D image (which can be done mentally by looking at the 2D image), identifying the illuminated configuration of the traffic light based on a different output (i.e. this can be done by looking at the 2D image and its corresponding values), drawing a polygon on the 2D image (which can be drawn by hand), and excluding the polygon from being used to identify the configuration of the traffic light. Furthermore, the same rational from claim 1 applies to this claim, and is thus deemed a mental process.
Regarding claims 10 and 18, the limitation “wherein the illuminated configuration of the traffic light is further identified based on at least a portion of a differing output from the camera system for a differing time period” in the context of the claim encompasses a user identifying the illuminated configuration of the traffic light based on a differing output from the camera system for a different time period. This can be done mentally since the user is using the received different outputs from the camera system to identify the illuminated configuration of the traffic light. This is a process that can be done in the mind, and is thus deemed a mental process. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. For these reasons, there is no inventive concept and the claim is not patent eligible.

Office Note: In order to overcome this rejection, the examiner recommends bringing claim 2 into independent claim 1, such that independent claim 1 includes “controlling the autonomous vehicle based on the illuminated configuration of the traffic light” which states a practical application. The same rational applies to the other independent claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben Shalom US20160318490A1 discloses a traffic light detection system for a vehicle. The at least one processing device may be programmed to analyze at least one of the plurality of images to determine a status of the at least one traffic light, and determine an estimated amount of time until the vehicle will reach an intersection associated with the traffic light fixture. The at least one processing device may further be programmed to cause a system response based on the status of at least one traffic light and the estimated amount of time until the vehicle will reach the intersection. (See Para. 0008)
Rochan Maganathan et al. US20190236381A1 discloses detection of obstacles by an autonomous vehicle in real-time. An obstacle detection system of an autonomous vehicle obtains point cloud data from single frame Light Detection and Ranging (LIDAR) data and camera data, of the surroundings of the vehicle. Further, the system processes the camera data to identify and extract regions comprising the obstacles. Further, the system extracts point cloud data corresponding to the obstacles and enhances the point cloud data, with the detailed information of the obstacles provided by the camera data. Further, the system processes the enhanced point cloud data to determine the obstacles along with the structure and orientation of obstacles. Upon determining the details of the obstacles, the system provides instructions to the vehicle to maneuver the obstacle. (See Abstract)
Matsuo et al. US20180012088A1 discloses a traffic light detection device and a traffic light detection method according to an aspect of the present invention capture an image of surroundings by an image capture unit mounted on a vehicle; estimate a location of a traffic light around the vehicle with reference to a location of the vehicle and map information; set a traffic light search area in which the traffic light is estimated to be present; detect the traffic light by searching the traffic light search area on the image; estimate whether a continuous obstruction state where a view of the traffic light is continuously obstructed occurs in the traffic light search area; and select the traffic light search area based on the continuous obstruction state when the continuous obstruction state is estimated to occur. (See Para. 0005)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669